Per Curiam.—
By the act of 21st March, 1772, and the 83d section of the act of June 16, 1836, relating to executions, out of the prdceeds of the goods of the defendant, taken in execution, there is to be paid the rent due to the landlord not exceeding one year’s rent. These acts evidently contemplate the defendant to be the lessee of the landlord, either by direct lease or an assignment. In this case, the defendant was in no aspect the lessee of the Messrs. Wrights. He was the tenant of Dougherty and Souder. Suppose, by reason of the original letting and the underlettings, Mr. Gratz, the Messrs. Wright, and Dougherty and Souder all claimed rent: the acts do not intend that there shall be more than one landlord. We are of opinion that the immediate landlord of the defendant, and he only, is enti-*418tied to rent out of the proceeds of the sheriff’s sale. Here none being claimed, the plaintiff is entitled to the fund. This decision, it will be observed, does not interfere with the right of the owner of a paramount rent to distress therefor upon the goods on the premises out of which his rent is reserved, subject to the exemptions created by our statutes and the decisions of our courts, but it is confined to the construction of the acts authorizing the payment of one year’s rent out of the proceeds of a sheriff’s sale of personal property.
Exceptions dismissed.